Exceptions overruled. The defendant was found guilty by a judge of the Superior Court sitting without jury of open and gross lewdness and lascivious behavior. The defendant, who came from Taunton on a chilly March night, sought directions to Brockton from the female complainant ■on the Bridgewater State Teachers College campus. She was unable to ■hear him and approached his car to discover him naked from the waist down with his left hand “between his legs on his private.” “The com*768plain ant observed bis private organ.” The contention of the defendant that it was not sufficiently shown that he intended his act to be “open,” G. L. c. 272, § 16, is without merit. The circumstances of his act are indicative of an intention which made it “open” as defined in Commonwealth v. Wardell, 128 Mass. 52, 54, and Commonwealth v. Cummings, 273 Mass. 229, 231.
Robert W. Kelley for the defendant.
Phillip S. Cronin, Assistant District Attorney, for the Commonwealth.